DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 and 13-20 are pending, per Applicant’s 03/01/2021 amendment filing, and examined herein.
Claims 1, 4-11, and 15-20 are amended.  Claim 12 is canceled. No claims are newly added.

Response to Amendment
Applicant’s amendment to claim 1 is sufficient to overcome the 35 USC 101 “non-statutory subject matter” rejection of the previous Office action.

Response to Arguments
It is noted that in Applicant’s remarks with respect to the interview of February 26, 2021, he statements that the amendments “appear to overcome the 35 USC 103 rejection of claims 1, 11, and 15 and would result in allowance, subject to further search and consideration” is inaccurate. Remarks p. 17. See the Office’s Interview Summary mailed 03/08/2021 for more information.
Applicant’s arguments, with respect to the drawing objection of the previous Office action have been fully considered and are persuasive.  The drawing objection is been withdrawn. 
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant generically argues “claims 1, 11, and 15 recite features that are significantly more than the abstract idea of ‘organizing human activity’” Remarks p. 20. The Office maintains the 35 USC 101 rejection as updated below.
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action are directed toward newly added amendments that are fully addressed in the updated rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. An artificial intelligence and machine learning based product development apparatus comprising:
at least one hardware processor;
a user inquiry analyzer, executed by the at least one hardware processor, to ascertain an inquiry, by a user, related to a product that is to be developed or that is under development; 
a user attribute analyzer, executed by the at least one hardware processor, to ascertain an attribute associated with the user; 
an inquiry response generator, executed by the at least one hardware processor, to 
analyze, based on the ascertained attribute, the inquiry related to the product that is to be developed or that is under development, 
determine, based on the analyzed inquiry, at least one of a retrospective assistant, an iteration planning assistant, a daily meeting assistant, a backlog grooming assistant, a report performance assistant, a release planning assistant, an iteration review assistant, a defect management assistant, an impediment management assistant, a demo assistant, a readiness assistant, or a story viability predictor, to respond to the inquiry, and 
generate, to the user, a response that includes the determination of the at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor; 
an inquiry response performer, executed by the at least one hardware processor, to 
receive, based on the generated response, authorization from the user to invoke the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor, and 
invoke, based on the authorization, the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor, wherein for the retrospective assistant, the inquiry response performer is executed by the at least one hardware processor to invoke the retrospective assistant to:
ascertain iteration data associated with a product development plan associated with the product;
identify, based on an analysis of the iteration data, action items associated with the product development plan;
compare each of the action items to a threshold; and
determine, based on the comparison of each of the action items to the threshold whether each of the action items meets or does not meet a predetermined criterion; and 
a product development controller, executed by the at least one hardware processor, to 
control development of the product based on the invocation of the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor.

The claim is drawn to project management and team dynamics – the managing personal behavior, relationships or interactions between people, and certain activity between a person and a computer.   The claim allows the team members to use a general computing components (“at least one hardware processor”) as tool to assist the team members in the management of a project. 
Where the instant Specification describes “the retrospective assistant 114 that is executed by at least one hardware processor . . . retrospect an iteration, and seek to foster continuous improvement. Further, the retrospective assistant 114 may provide for improvement of a team function, so as to improve team performance. An Iteration may be described as a time-box of a specified time duration . . . With respect to agile, Scrum teams may plan user stories (e.g., plans of what needs to be done) for this fixed duration. Retrospection of an iteration may be described as a discussion of "what went well" and "what didn't go well" during that Iteration. The retrospective assistant 114 may 
The instant Specification also discloses, “the retrospective assistant 114, the inquiry response performer 138 may ascertain iteration data associated with a product development plan associated with the product . . . the inquiry response performer 138 may determine, based on the comparison of each of the action items to the threshold, whether each of the action items meets or does not meet a predetermined criterion. In this regard, the product development controller 144 may modify, for an action item of the action items that does not meet the predetermined criterion, the product development plan. Further, the product development controller 144 may control, based on the modified product development plan, development of the product based on a further invocation of the retrospective assistant 114, the iteration planning assistant 116 . . . the retrospective assistant 114 may read data from a database, such as a SQL database, determine whether suggestions determined by assistants are good or bad based on a configured threshold, and store the analyzed items in the SQL database. The retrospective assistant 114 may analyze iteration data by performing rules and formula-based calculations that may be configured by the user 106, and compare the calculated value with a threshold value set, for example, by the user 106 to determine a good or bad suggestion. (Spec. [85-86] emphasis added)

It is suggested that Applicant focus more on the how/the process the retrospective assistant goes through to improve its recommendations for future stories/teams, i.e. the machine learning part of the invention, rather than the team’s improvement in the product development process. How does the disclosure improve the recommendations made by the system?   Where in theory machine learning should over time make the system, i.e. the retrospective assistant, itself better.  That is to say over time the retrospective assistant makes better and better recommendation, so while the recommendation help the team (humans) improve the system itself also improves (gets smarter).  The claim is missing the feedback loop that improves the future decision making process.  In the instant claims, you are simply applying a trained model (which is viewed a mathematical exercise (see Spec. [88-96] for example) to make decisions for the team.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?

The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The elements of a “user inquiry analyzer”, “user attribute analyzer”, “inquiry response generator” and “inquiry response performer” are simply software components claimed to a high level of generality Where MPEP 2106.05(d)(II) states “courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”. 
The element of “receiv[ing]” is determined to be a step of insignificant extra solution activity of data gathering.  Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional limitations are found to be insignificant extra solution activity that cannot transform the abstract idea in to patent eligible subject matter when the elements are considered individually or as part of the order combination.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, 11, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metherall (US Pub 2007/0168918 A1).

Claims 1, 11, and 15
Metherall teaches an artificial intelligence and machine learning based product development apparatus (Metherall abstract “software development planning and management system includes at least one repository” and [11] “a software development planning and management system includes at least one repository of information associating, sub-tasks of an encompassing software development task to be completed and a timeline of sub-task completion, programmer personnel resources, software development requirements and software defects”) comprising: 
Metherall [24] “processor, as used herein, operates under the control of an executable application to (a) receive information from an input information device, (b) process the information by manipulating, analyzing, modifying, converting and/or transmitting the information, and/or (c) route the information to an output information device.  A processor may use, or comprise the capabilities of, a controller or microprocessor”);
a user inquiry analyzer, executed by at least the one hardware processor, to ascertain an inquiry, by a user, related to a product that is to be developed or that is under development (Metherall [7] “the consumer becomes the customer who has requested the feature or function” and [48] “the requested feature is described in terms of high level requirements which are eventually decomposed by the requirements analyst into detailed requirements that are entered into the requirements database 9”); 
a user attribute analyzer, executed by the at least one hardware processor, to ascertain an attribute associated with the user (Metherall [41] “backlog data elements that store attribute information for each backlog item as codes or coded text.  Elements are recursively defined at each level of a hierarchy of the items.  FIG. 10 summarizes the manner in which backlog item data elements contained within an item record 142 are managed and understood by the user” and [42] “item record 142 is created . . . data representing backlog item 144 includes attributes derived from the supplier data 146, consumer data . . .  data structure allows for one-to-many relationships of groupings of attributes for each backlog item.”)
Metherall [24] “processor may operate with a display processor or generator”) 
analyze, based on the ascertained attribute, the inquiry related to the product that is to be developed or that is under development (Metherall [29] “functioning code completed during the preceding twenty nine days is demonstrated to the leader of new product development and introduction, as well as to the customer” and [30] “the software development planning and management system 44 according to the present invention and illustrated in FIG. 1 and FIG. 3 includes at least one repository 1 of information.  In the illustrated embodiment, the repository 1 may be implemented as a relational database.  Data in the repository or repositories 1 associates sub-tasks 3-8 of an encompassing software development task 2 to be completed with a timeline 10 of sub-task completion, a programmer personnel resources 11, software development requirements 9 and software defects”), 
determine, based on the analyzed inquiry, at least one of a retrospective assistant, an iteration planning assistant, a daily meeting assistant, a backlog grooming assistant, a report performance assistant, a release planning assistant, an iteration review assistant, a defect management assistant, an impediment management assistant, a demo assistant, a readiness assistant, or a story viability predictor, to respond to the inquiry (Metherall [50] “determines the consumption of resources used to build and test requirements in relationship to the time needed to accomplish the tasks defined by a particular sprint period” and [9] “During the sprint period the team holds brief daily meetings to adjust the scope of work, address issues, correct errors, act on new innovation and assess resource capacity.  At the end of each sprint period the team demonstrates the completed functionality at a sprint review meeting”, where claim is made in the alternative only one element needs to be present in the art), and 
generate, to the user, a response that includes the determination of the at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor (Metherall fig. 2-3, 7-9, and [38] “system 44 includes a user interface 13 that provides access to various graphical user interfaces (GUIs) by means of a display 14 that generates a display image showing the assignment of items such as requirements, defects, and work items into releases including prioritization, estimation collection, release assignment, sprint sequence assignment and sprint team assignment.”, where claim is made in the alternative only one element needs to be present in the art); 
an inquiry response performer, executed by the at least one hardware processor (Metherall [25] “executable procedure . . . performing operations on received input data and/or performing functions in response to received input parameters, and providing resulting output data and/or parameters”), to 
Metherall [48] “process an approved customer request to add a feature to the items already in the backlog” where receiving is inherent in the processing, where claim is made in the alternative only one element needs to be present in the art), and 
invoke, based on the authorization, the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor (Metherall [27] “the project cycles of a software product developed according to the . . . basic time unit of project development is the sprint period . . . the activities occurring within a single scrum 31 which is comprised of the multiple successive sprints.  A release is composed of multiple scrums and the final product is composed of multiple releases” [29] “review period, such as periods 19, 24 and 29, occurs on the thirteenth and fourteenth days of the month, at which time the functioning code completed during the preceding twenty nine days is demonstrated to the leader of new product development and introduction, as well as to the customer” and [30] “software development task 2 to be completed with a timeline 10 of sub-task completion, a programmer personnel resources 11, software development requirements 9 and software defects” where claim is made in the alternative only one element needs to be present in the art) wherein for the retrospective assistant, the inquiry response performer is executed by the at least one hardware processor to invoke the retrospective assistant to (Metherall abstract “user interface uses the repository in providing data representing at least one display image indicating status of sub-task completion, including status of sub-task software generation and test.”, [25] “executable application for performing one or more particular processes.  These processes may include receiving input data and/or parameters, performing operations on received input data and/or performing functions in response to received input parameters, and providing resulting output data and/or parameters” and [53] “status of a scrum 143 may be viewed along with the activities occurring outside of a particular serum”):
ascertain iteration data associated with a product development plan associated with the product (Metherall [8] “The scrum process causes projects to progress via a series of typically month long iterations called sprints”, [33] “application programming interface (API) transfers data to the relational database 1 using a common numbering method to correlate software requirements to a sprint backlog item . . . relational database 1 also receives product/release work level items such as sub-tasks 3-8 from the sprint teams 35-43 using another API.  The API dynamically associates work items with sprint projects using a common numbering method”);
identify, based on an analysis of the iteration data, action items associated with the product development plan (Metherall [43] “database 1 (FIG. 1) iterates the relationship of an item to an application roadmap including the roadmap name, customer commitment 53, business justification 54, the target date 55 and the contact for information 50 (FIG. 5).  The display image 45, and in particular the miscellaneous user field 56 (FIG. 5), enables a user of the system 44 to assign responsibility of the completion of a sub-task to (a) an individual worker or team member or (b) a group of workers or team members.  The database 1 (FIG. 1) iterates product and release management attributes of an item including the target need date 55, status 57, priority 48, exposed release 58, internal release 59, rank, scoped for release 60, sequence within a release and miscellaneous user fields 56 and 62 (FIG. 5)”);
compare each of the action items to a threshold (Metherall [54] “Each sprint/project is tracked according to product requirement estimates as compared to actual work done as expressed in terms of time or units of work for a sprint.”, where the where the estimate is the equivalent of the claimed threshold); and
determine, based on the comparison of each of the action items to the threshold whether each of the action items meets or does not meet a Metherall [54] “indicate that the schedule for those tasks is likely to be missed.  In the example shown, only the task 163, indicated by a broken line or a different color, is on schedule and thus customer 164 will receive their software on time.  Each sprint/project is tracked according to product requirement estimates as compared to actual work done as expressed in terms of time or units of work for a sprint.”, where one of ordinary skill in the art would recognize that missing a scheduled task is an indication that the action item (task) does not meet a predetermined criterion); and
a product development controller, executed by the at least one hardware processor, (Metherall [24] “processor may use, or comprise the capabilities of, a controller or microprocessor”) to 
control development of the product based on the invocation of the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor (Metherall [37] “specific activities monitored and controlled by the backlog management tool” where claim is made in the alternative only one element needs to be present in the art).
claim 11 (Metherall [48]) and non-transitory computer readable medium claim 15 (Metherall [25]) that recite substantially similar limitations to those rejected above are also rejected for the same reasoning given above.

Claims 2 and 13 
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, wherein the product includes a software product (Metherall abstract).
With respect to method claim 13 (Metherall [48]) that recites substantially similar limitations to those rejected above are also rejected for the same reasoning given above.

Claims 4 and 16
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, wherein the product development controller is to:
modify, for an action item of the action items that does not meet the predetermined criterion, the product development plan (Metheral [31]); and 
control, based on the modified product development plan, development of the product based on a further invocation of the at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management Metherall fig. 2-3, 7-9, [27-29] and [38] where claim made in the alternative only one element need be found in the art).
With respect to the non-transitory computer readable medium claim 16 (Metherall [25]) that recites substantially similar limitations to those rejected above are also rejected for the same reasoning given above.

Claims 6 and 18
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, wherein for the daily meeting assistant, the inquiry response performer is executed by the at least one hardware processor to invoke the daily meeting assistant to (Metherall [8-9]):
ascertain a sprint associated with the product development plan associated with the product (Metherall fir. 2, [9-10] and [27-28]); 
determine, for the ascertained sprint, a status of the sprint as a function of a projection time duration on a specified day subtracted from a total planned time duration for the sprint; (Metherall fig. 7-9, and [57-58]) and 
based on a determination that the status of the sprint is a positive number, designate the sprint as lagging, (Metherall [53] and and [56-58]) wherein the product development controller is to: 
control, based on the determined status of the sprint, development of the product based on the invocation of the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting Metherall fig. 2-3, 7-9, [27-29] and [38] where claim made in the alternative only one element need be found in the art).
With respect to the non-transitory computer readable medium claim 18 (Metherall [25]) that recites substantially similar limitations to those rejected above are also rejected for the same reasoning given above.

Claims 7 and 19 
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, 
wherein for the report performance assistant, the inquiry response performer is executed by the at least one hardware processor to invoke the report performance assistant to (Metherall [19-21]):
generate a report related to the product development plan associated with the product (Metheral [31] and [52]); 
ascertain, for the report, a schedule for forwarding the report to a further user at a specified time (Metheral [55-58]); and 
forward, at the specified time and based on the schedule, the report to the further user (Metheral [49] and [55-58]).
claim 19 (Metherall [25]) that recites substantially similar limitations to those rejected above are also rejected for the same reasoning given above.

Claims 8 and 20 
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, wherein for the release planning assistant, the inquiry response performer is executed by the at least one hardware processor to invoke the release planning assistant to (Metheral [55-58]):
generate, for the product development plan associated with the product, a release plan by implementing a weighted shortest job first process to rank each user story of the product development plan as a function of a cost of a delay versus a size of the user story, wherein the product development controller is to (Metheral fig. 7-9 and [55-58]): 
control, based on the generated release plan, development of the product based on the invocation of the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming  assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor. (Metherall fig. 2-3, 7-9, [27-29] and [38] where claim made in the alternative only one element need be found in the art)
claim 20 (Metherall [25]) that recites substantially similar limitations to those rejected above are also rejected for the same reasoning given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metherall (US Pub 2007/0168918 A1) as applied above, and further in view of Charland (US Pat 8,184,036 B2).

Claims 3 and 14
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, however Metherall is silent on wherein the product includes a hardware product.
Charland teaches in the analogous art of estimating the operational effectiveness, status, and protection range of an electronic countermeasures system the limitations of wherein the product includes a hardware product (Charland 31:63-65).
Both Metherall and Charland are concerned with product development, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Metherall the product includes a hardware product as taught by Charland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to method claim 14 (Metherall [48]) that recites substantially similar limitations to those rejected above are also rejected for the same reasoning given above.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Metherall (US Pub 2007/0168918 A1) as applied above, and further in view of Candramouli et al (US Pub 2012/0254333 A1).

Claims 5 and 17
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, wherein for the iteration planning assistant, the inquiry response performer is executed by the at least one hardware processor to invoke the iteration planning assistant to (Metherall [24-25]); however 
Metherall fig. 2-3, 7-9, [27-29] and [38] where claim made in the alternative only one element need be found in the art).
Metherall does not teach the following limitations that are taught by Chandramouli teaches the limitations in the analogous art of automatically identifying harmful electronic messages
pre-process task data extracted from a user story associated with the product  development plan associated with the product (Chandramouli [736]);
generate, for the pre-processed task data, a K-nearest neighbors model (Chandramouli [295-296]); and 
determine, based on the generated K-nearest neighbors model, task types and task estimates to complete each of a plurality of tasks of the user story associated with the product development plan, wherein the product development controller is to (Chandramouli [295-296]): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Metherall the pre-process task data extracted from a user story associated with a product  development Chandramouli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to the non-transitory computer readable medium claim 17 (Metherall [25]) that recites substantially similar limitations to those rejected above are also rejected for the same reasoning given above.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Metherall (US Pub 2007/0168918 A1) as applied above, and further in view of Bharthulwar (US Pub 2017/0083290 A1)

Claim 9 
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, 
control, based on the generated readiness assessment, development of the product based on the invocation of the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the Metherall fig. 2-3, 7-9, [27-29] and [38] where claim made in the alternative only one element need be found in the art).
Metherall is silent on the following limitation; however these limitations are taught by Bharthulwar in the analogous art of software application development wherein for the readiness assistant, the inquiry response performer is executed by the at least one hardware processor to invoke the readiness assistant to (Bharthulwar abstract and [7]):
ascertain user stories associated with the product development plan associated with the product (Bharthulwar [51] and [58]); 
perform, on each of the ascertained user stories, at least one rule-based check to determine a readiness of a respective user story (Bharthulwar abstract, [9], [17], and  [49]); 
generate, for the product development plan, a readiness assessment of each of the ascertained user stories, wherein the product development controller is to (Bharthulwar [45] and [132]): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Metherall the readiness assistant, the inquiry response performer is executed by the at least one hardware processor to invoke the readiness assistant to: ascertain user stories associated with a product development plan associated with the product; perform, on each of the ascertained user stories, at least one rule-based check to determine a readiness of a Bharthulwar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
Metherall teaches an artificial intelligence and machine learning based product development apparatus according to claim 1, 
control, based on the generated viability assessment, development of the product based on the invocation of the determined at least one of the retrospective assistant, the iteration planning assistant, the daily meeting assistant, the backlog grooming assistant, the report performance assistant, the release planning assistant, the iteration review assistant, the defect management assistant, the impediment management assistant, the demo assistant, the readiness assistant, or the story viability predictor (Metherall fig. 2-3, 7-9, [27-29] and [38] where claim made in the alternative only one element need be found in the art).
Metherall is silent on the following limitation; however these limitations are taught by Bharthulwar in the analogous art of software application development 
Bharthulwar abstract and [7]): 
ascertain user stories associated with the product development plan associated with the product (Bharthulwar [51] and [58]); 
perform, on each of the ascertained user stories, a machine learning model- based analysis to determine a viability of a respective user story (Bharthulwar abstract, [9], [17], and  [49]); 
generate, for the product development plan, a viability assessment of each of the ascertained user stories, wherein the product development controller is to (Bharthulwar [45] and [132]): 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Metherall the story viability predictor, the inquiry response performer is executed by the at least one hardware processor to invoke the story viability predictor to: ascertain user stories associated with a product development plan associated with the product; perform, on each of the ascertained user stories, a machine learning model- based analysis to determine a viability of a respective user story; generate, for the product development plan, a viability assessment of each of the ascertained user stories, wherein the product development controller as taught by Bharthulwar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nandagopal (US Pat 10,127,017 B2) teaches a determination can be made that a particular phase of the release (e.g., a unit testing phase) is failing at a rate that exceeds a threshold (e.g. a threshold number of negative unit testing events in a particular period of time).
Liu et al (US Pat 9,740,457 B1) teaches certain events may be characterized as "show stoppers." For example, in FIG. 6 if a duration of time transpiring between "Open Bug 13354" and "Close Bug 13354" is considered to be too long (e.g., if it exceeds a predefined time threshold) then the bug 13354 may be characterized as a "show stopper" in the system 10.  In one or more embodiments, show stopper data can be emphasized in the various timelines 30 (e.g., highlighted, shown in bold, shown in a different font color, etc.) to call attention to the show stopper during a daily stand-up meeting.  This could be used to facilitate discussion of the "show stopper" to determine why it occurred, and to determine how to avoid additional "show stoppers."
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FOLASHADE ANDERSON/Examiner, Art Unit 3623